DETAILED ACTION
1.	Claims 12-22, as filed by Preliminary Amendment on 05/06/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/06/2020 has been considered by the examiner. An initialed copy is attached.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hilali et al. (WO 2018/112743 A1; hereinafter ‘Hilali’). 
It is noted that Hilali is eligible as prior art under 35 U.S.C. 102(a)(2): Hilali was effectively filed on 12/20/2016 (international filing date), which is before the effective filing date of the claimed invention of 02/09/2017 (its KR priority date).  
As to independent claim 1, Hilali teaches a solar cell including a front-side electrode prepared from a composition for solar cell electrodes (see para. 00115: the metallization paste can be applied to a front surface of a silicon solar cell by screen printing; 00117: dry, bake, & fire to provide frontside electrical conductors), the composition including: a conductive powder (see para. 0065-0068: silver particles as electrically conductive material); a glass frit (see para. 0074, 0082); at least one of a cyclosiloxane compound and a silsesquioxane compound (see para. 0011-0014, 0017: polysiloxanes; para. 0051: a siloxane can include hydrophobic terminal groups such as cycloalkyl groups); and an organic vehicle (see para. 0062, 0085).
Hilali fails to anticipate the instant claims because Hilali does not disclose the invention with sufficient specificity. There would be some picking and choosing of cyclosiloxanes from the list of suitable (poly)siloxane compounds taught within Hilali (see para. 0015-0031, 0042-0051 for suitable siloxanes). 
However, given that Hilali discloses conductive powder, glass frit, siloxane compound and organic vehicle used in combination to form a solar cell metallization paste (see para. 0011-0015), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a cyclosiloxane compound from the lists in Hilali by routine experimentation to yield appropriate 
As to claim 13, Hilali teaches the solar cell as claimed in claim 12, wherein the conductive powder does not include aluminum (see para. 0065-0068: silver particles).
As to claims 14-15, Hilali teaches the solar cell as claimed in claim 12, wherein the composition includes about 60 wt% to about 95 wt% of silver powder, based on a total weight of the composition (see para. 0068); wherein the cyclosiloxane compound is present in an amount of about 0.1 wt% to about 2 wt% in the composition for solar cell electrodes (see para. 0053-0055: less than 1.5 wt% of a siloxane). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 16, Hilali teaches the solar cell as claimed in claim 12, but fails to explicitly disclose that the composition has an area change rate of about 60% or less, as calculated by Equation 1 defined in claim 16.
	However, given that the composition taught by Hilali comprises all of the claimed ingredients within the claimed proportions, a person having ordinary skill in the art would reasonably expect the composition of Hilali to have the claimed area change rate because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of obviousness has been established." Further, the choice of the composition materials and their proportion, well within the purview of a skilled artisan, allows the calculation of the mechanical and/or physical properties of the composition and would arrive at an area change rate falling within the claimed range.
As to claim 21, Hilali teaches the solar cell as claimed in claim 12, wherein the composition includes: about 60 wt% to about 95 wt% of the conductive powder (see para. 0068); about 0.1 wt% to about 2 wt% of the cyclosiloxane compound (see para. 0053-0055: less than 1.5 wt% of a siloxane); about 0.1 wt% to about 20 wt% of the glass frit (see para. 0082: metallization paste composition can contain, for example, from 0.5 wt% to 5 wt% glass frit); and about 1 wt% to about 30 wt% of the organic vehicle (see para. 0062-0064: less than 10 wt% of vehicle binder; para. 0085-0086, 0098: paste can include from 1 wt% to 15 wt% of an organic solvent). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 22, Hilali teaches the solar cell of claim 12, wherein the composition further includes a dispersant, a thixotropic agent, a viscosity stabilizer, anti-foaming agent, etc. (see para. 0099-00100).


6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hilali (WO 2018/112743 A1), further in view of Fiess et al. (WO 2017/144555 A1; hereinafter ‘Fiess’). It is noted that Fiess is eligible as prior art under 35 U.S.C. 102(a)(2): Fiess was effectively filed on 02/23/2016 (see EP priority data).
 Hilali teaches the solar cell as claimed in claim 12 and described above, wherein the composition includes a cyclosiloxane compound (see para. 0051: a siloxane including cycloalkyl groups), but Hilali fails to explicitly disclose the specific cyclosiloxane compounds recited in claim 17.
However, Fiess, in analogous art of conductive pastes for solar cells (see pg. 1, lines 4-18), teaches the specific cyclosiloxane compounds recited in claim 17 (see pg. 2, lines 28-30: typical examples for cyclic silicone oil molecules are decamethylcyclo-pentasiloxane, dodecamethylcyclohexasiloxane, tetradecamethylcyloheptasiloxane).
Therefore, in view of the teaching of Fiess, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the product taught by Hilali by incorporating the cyclosiloxane compounds taught by Fiess to arrive at the claimed invention because Hilali suggests a siloxane can include cycloalkyl groups (see Hilali para. 0051). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed cyclosiloxane compounds for the solar cell composition with a reasonable expectation of success for improving the print quality during screen printing of conductive pastes on semiconductors [see pgs. 5-7: pastes include silicone oil, electrically conductive particles, glass frits, organic medium], for example for producing solar cells (see Fiess pg. 4, lines 12-19; pg. 5, lines 6-9: silicone oil contains cyclic silicone oil molecules) and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.


7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hilali (WO 2018/112743 A1), further in view of Zhao (CN 102174241 A). For ease of examination, the citations below to Zhao are to a PDF of its English machine translation, accessed online from Espacenet.
As to claim 18, Hilali teaches the solar cell as claimed in claim 12 and described above, but fails to explicitly disclose that the composition includes a silsesquioxane compound and is one of the compounds recited in claim 18.
However, Zhao in analogous art of conductive silver pastes for photovoltaic modules (i.e. solar cell; see para. 0011-0015), teaches using an epoxy silsesquioxane as a main component compounded with octavinyl cage silsesquioxane (see para. 0016-0018: use of a polysilsesquioxane to modify a copolymer selected as the bonding base material greatly improves the heat and humidity resistance of the copolymer).
Therefore, in view of the teaching of Zhao, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the product taught by Hilali by incorporating the silsesquioxane compound(s) taught by Zhao to arrive at the claimed invention because Hilali suggests that a siloxane can comprise a polysiloxane-modified resin, for example a polysiloxane-modified epoxy resin (see Hilali para. 0014-0015, 0031). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed silsesquioxane compounds for the solar cell composition with a reasonable expectation of success for improving the weather/heat resistance of the formed solar cell product (see Zhao para. 0017) and would expect such a solar cell to have similar properties to those claimed, absent the showing of unexpected results.
8.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilali (WO 2018/112743 A1), as applied to claim 12 above, further in view of Yeh et al. (US 2016/0163890 A1; an IDS document, hereinafter ‘Yeh’).
As to claims 19-20, Hilali teaches the solar cell as claimed in claim 12 and described above, but fails to explicitly disclose that the glass frit includes a bismuth-tellurium-oxide (Bi-Te-O)-based glass frit and that the (Bi-Te-O)-based glass frit further includes an elemental metal recited in claim 20.
However, Yeh, in analogous art of conductive pastes for solar cell electrodes, teaches a glass frit including a bismuth-tellurium-oxide (Bi-Te-O)-based glass frit and that the (Bi-Te-O)-based glass frit further includes an elemental metal (see para. 0010, 0021, 0028, 0046).
Therefore, in view of the teaching of Yeh, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the solar cell taught by Hilali by incorporating the (Bi-Te-O)-based glass frit taught by Yeh to arrive at the claimed invention because Hilali suggests that glass frit can comprise tellurium and bismuth (see Hilali para. 0077-0078) or glass frit may be formed from the corresponding oxides, for example a composition comprising tellurium oxide (TeO) and bismuth oxide (Bi2O3) (see Hilali para. 0081). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed glass frit for the claimed solar cell composition with a reasonable expectation of success for preparing an electrode of a solar cell with excellent energy conversion efficiency (see Yeh abstract), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 26, 2021